COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Jeremiah Junius Francis v. Doneisha Cheree Davis

Appellate case number:       01-19-00350-CV

Trial court case number:     2004-19331

Trial court:                 152nd District Court of Harris County

        Appellant, Jeremiah Junius Francis, filed a pro se notice of appeal on May 3, 2019,
in the trial court from the March 28, 2019 commitment order enforcing child support and
medical support obligation. See TEX. R. APP. P. 26.1. On May 31, 2019, the court
reporter’s information sheet stated that no reporter’s record was taken. On June 5, 2019,
the clerk’s record was filed in this Court after the Clerk of this Court’s June 4, 2019 notice
forwarded to the trial court clerk appellant’s Statement of Inability to Afford Payment of
Court Costs or an Appeal Bond in Justice Court filed in this Court on May 23, 2019.
        Rule of Appellate Procedure 20.1 provides that a party who files such a Statement
in the trial court “is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule of Civil
Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s indigence claim was not
overruled by the trial court, appellant is not required to pay appellate costs. See id.
        Accordingly, the Clerk of this Court is directed to mark appellant indigent in this
Court’s records and allowed to proceed without advance payment of the appellate filing,
clerk’s, and reporter’s record fees. Thus, because appellant is proceeding pro se, the Court
ORDERS the district clerk to mail the clerk’s record to the appellant, at no cost to
appellant, within 20 days of the date of this order, and shall certify the delivery date within
30 days of the date of this order.

      It is so ORDERED.
Judge’s signature: ____/s/ Evelyn V. Keyes______
                   ☒ Acting individually     Acting for the Court
Date: __June 11, 2019_